                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 194:
 This document relates to:
                                                   LIFTING ORDER TO SHOW CAUSE;
 Mathis v. Monsanto Co., 19-cv-6225                DISMISSING COMPLAINT
 Frey v. Monsanto Co., 19-cv-6460
                                                   Re: Dkt. No. 7810



        In Pretrial Order No. 188, Dkt. No. 7810, the Court ordered the plaintiffs in the related

cases to show cause why their complaints should not be dismissed for lack of personal

jurisdiction. See also Pretrial Order No. 183, Dkt. No. 7196. Frey responded by dismissing her

claims so that she can refile in a proper jurisdiction. See Dkt. Nos. 8224, 8225. Mathis, for her

part, did not respond at all.

        Mathis’ claims are dismissed without prejudice for lack of personal jurisdiction; this

dismissal does not prevent Mathis from filing in an appropriate jurisdiction. The order to show

cause is lifted.

        IT IS SO ORDERED.

Dated: December 9, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
